 



Exhibit 10.3
FIRST AMENDMENT
TO
EQUITY OFFICE PROPERTIES TRUST
SHARE APPRECIATION RIGHTS AGREEMENT
     This FIRST AMENDMENT TO SHARE APPRECIATION RIGHTS AGREEMENT (the “First
Amendment”), is entered into this 31st day of May, 2005, between Equity Office
Properties Trust, a Maryland real estate investment trust (the “Company”), and
Stichting Pensioenfonds voor de Gezondheid, Geestelijke en Maatschappelijke
Belangen, a stichting formed according to the laws of the Kingdom of The
Netherlands (“PGGM”).
WITNESSETH:
     WHEREAS, the Company and Jan H. W. R. van der Vlist (the “Grantee”) entered
into a Share Appreciation Rights Agreement dated September 20, 2004, and having
a Deemed Grant Date of June 1, 2004 (the “2004 SARs Agreement”) regarding part
of the consideration for Grantee’s service as a Trustee of the Company, and
     WHEREAS, on September 20, 2004, the Grantee transferred all of his rights
under the 2004 SARs Agreement and the associated SARs to PGGM, and
     WHEREAS, the Company and PGGM now believe it is necessary to amend the 2004
SARs Agreement in such a manner that it will comply with United States income
tax laws relating to the payment and taxation of deferred compensation;
     NOW, THEREFORE, in consideration of the foregoing, and the promises and
mutual covenants set forth in this First Amendment, the Company and PGGM hereby
agree to amend the 2004 SARs Agreement as follows:

      1.     Paragraph 4(a)(ii) is amended in its entirety to read as follows:

      “(ii) an additional one-third (1/3) of the entire Option SARs grant made
hereunder (rounded to the nearest whole SAR) on or after June 30, 2005.”

      2.     Paragraph 4(b)(i) is amended in its entirety to read as follows:

      “(i) one-fourth (1/4) of the Restricted SARs (rounded to the nearest whole
SAR) on or after June 30, 2005.”

      3.     Capitalized terms used and not defined in this First Amendment
shall have the same meanings given to such terms in the 2004 SARs Agreement.

 



--------------------------------------------------------------------------------



 



      4.     Except as expressly set forth above, the terms and conditions of
the 2004 SARs Agreement are hereby reconfirmed and agreed to continue in full
force and effect.         IN WITNESS WHEREOF, each of the undersigned have
executed this First Amendment as of the day and year first written above.

            EQUITY OFFICE PROPERTIES TRUST
      By:   /s/ Stanley M. Stevens         Stanley M. Stevens      Its:
Executive Vice President     

            STICHTING PENSIOENFONDS VOOR DE
GEZONDHEID, GEESTELIJKE EN
MAATSCHAPPELIJKE BELANGEN:
      By:   /s/ Jan H. W. R. van der Vlist         Jan H. W. R. van der Vlist   
  Its: Director of Structured Investments     

 